EMBRY, Justice.
On 24 May 1982, the United States Supreme Court rendered its decision in Hopper v. Evans, 456 U.S. 605, 102 S.Ct. 2049, 72 L.Ed.2d 367 (1982), which reinstated the conviction of John Louis Evans, III. [See 361 So.2d 654 (Ala.Cr.App.1977), affirmed 361 So.2d 666 (Ala.1978).]
On 22 October 1982, the State of Alabama, by and through its Attorney General, filed a motion in this court for an order setting a new execution date for Evans. That motion was filed pursuant to an order of the Eleventh Circuit Court of Appeals (a former Fifth Circuit case) on 19 October 1982 dismissing Evans’s appeal, after which time there were no legal proceedings involving Evans’s case pending in any court.
On 2 November 1982, Evans filed a motion in opposition to the State’s motion of 22 October.
On 10 November 1982, this court, on its own motion, instructed the parties to submit additional briefs on the resentencing issue.
On 8 December 1982, Evans filed a pro se brief on a petition for new sentence hearing. His petition is based in pertinent part on this court’s decision in Beck v. State, 396 So.2d 645 (Ala.1980). On 5 January 1983, the State filed its brief in support of its motion for an order of execution and in opposition to Evans’s petition for a new sentence hearing.
Upon consideration of those motions, the briefs, and the record, it is therefore ordered that the petition of John Louis Evans, III, for new sentence hearing be denied on the authority of In the Matter of Wayne Eugene Ritter v. State, 429 So.2d 928 (Ala. 1983). It is further ordered that the State’s motion for an order setting a new execution date be continued pending any application for rehearing that may be filed in this cause.
PETITION OF JOHN LOUIS EVANS, III, DENIED; MOTION FOR ORDER OF EXECUTION CONTINUED.
TORBERT, C.J., and MADDOX, FAULKNER, JONES, ALMON, SHORES, BEATTY and ADAMS, JJ., concur.